NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CHARLES EDWARD PITTS,                    )
DOC #C09062,                             )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-251
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed March 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Pat Siracusa,
Judge.

James A. Wardell, Esq. of Wardell Law
Firm. P.A., Tampa, for Appellant.



PER CURIAM.


              Affirmed.


KHOUZAM, SLEET, and LUCAS, JJ., Concur.